Citation Nr: 1229747	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-37 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial compensable evaluation for congestive heart failure.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran failed to report for a travel board hearing and his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).  

In September 2008 and February 2011, the Board remanded the listed issue for additional development.  The case has since returned to the Board.  

The Virtual VA eFolder has been reviewed.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, for the period beginning April 18, 2005, continuous medication was required for the treatment of his congestive heart failure.  

2.  The Veteran's congestive heart failure is not manifested by a workload of greater than 5 METs (metabolic equivalent) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation, and no more, for congestive heart failure are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In March 2006, VA sent the Veteran a letter notifying him of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice how VA assigns disability ratings and effective dates.  The issue on appeal is a downstream issue and as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA has also satisfied its duty to assist.  The claims folder contains VA treatment records.  Evidence of record indicates that the Veteran receives disability benefits from the Social Security Administration.  The Board acknowledges that these records were not obtained.  On review, it appears these benefits were awarded based on nonservice-connected disability.  In a September 2004 mental health note, the Veteran reported that he was receiving Social Security disability for amputation of the left leg.  The Veteran has not identified these records as relevant and a remand for these records is not required.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim ).

The Veteran was provided VA examinations in April 2006, May 2010, and April 2011, with additional opinion in May 2012 and June 2012.  The examination findings are adequate for rating purposes and additional examination is not warranted.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  



Analysis

In June 2006, the RO granted entitlement to service connection for congestive heart failure and assigned a noncompensable evaluation from April 18, 2005.  The Veteran disagreed with the rating and subsequently perfected an appeal of this decision.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The RO evaluated the Veteran's disability under Diagnostic Code 7005 which addresses arteriosclerotic heart disease (coronary artery disease) as follows: a 10 percent evaluation is assigned when there is a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent evaluation is assigned when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is assigned when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is assigned when there is chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

An April 2006 VA examination indicates that the Veteran was diagnosed to have congestive heart failure in December 2002.  At that time, he had swelling and problems breathing and was advised to take lasix for congestive heart failure management.  Current EKG testing showed a normal sinus rhythm with possible left ventricular hypertrophy, with T-wave inversion in the inferior leads, similar to prior EKG.  Assessment included history of congestive heart failure.  A subsequent addendum indicates that the physician was waiting for outside records regarding congestive heart failure, but these were not received, so he would complete his examination based on the information available.  The April 2006 echocardiogram showed an ejection fraction of 60 percent, with changes of hypertensive heart disease.  The examiner stated that the Veteran was currently in a well-compensated state of his congestive heart failure.  He was unable to do an exercise stress test because of his leg amputation but his activity level was approximately 6 METs.  These activity restrictions, however, were not due to his cardiovascular symptoms.  

On VA examination in May 2010, the examiner discussed the Veteran's various medical issues.  The Veteran reported progressive shortness of breath for the past five years.  His right lower leg seems to be chronically swollen.  He ambulates with a motorized wheelchair and gets off the wheelchair when he is at the house, but walks only 20 feet due to shortness of breath and leg pain.  He takes multiple medications, including metolazone as needed for swelling in the legs.  On physical examination, the heart had regular rate and rhythm, with no audible murmur or gallop.  There was 2+ pitting edema of the right lower leg.  EKG showed normal sinus rhythm with ST-T wave abnormality with strain in lateral and inferior leads, rule out left ventricular hypertrophy criteria, which was compared to the EKG done in September 2009 with no new changes noted.  Assessment was history of congestive heart failure in a patient who was diagnosed with this in 2002.  The Veteran was not in acute congestive heart failure at the present time.  New York Heart Association Classification class II with limited exercise tolerance due to left below knee amputation and peripheral vascular disease, and morbid obesity in a patient with cardiac risk factors and complaints of shortness of breath.  

A June 2010 echocardiogram showed normal motion and thickening with a 65 percent ejection fraction.  

On VA examination in April 2011, the Veteran confirmed that he was diagnosed with congestive heart failure in 2002.  His condition has been stable and he takes metolazone daily.  There is dyspnea on mild exertion and continuous medication is required for heart disease.  Congestive heart failure was reported as chronic.  The Veteran was unable to perform the tread mill test.  Estimated METs was 3.  Echocardiogram showed normal heart size.  Estimated left ventricular ejection fraction was 65 percent.  Diagnosis was congestive heart failure - compensated.  The examiner stated the following:

The veteran has a very extensive and complex medical history with many overlapping pathologies.  The veteran's heart condition gives a mild contribution to his decreased activity level based on recent testing.  His [congestive heart failure] is not acute and appears compensated.  He continues to have lower extremity edema which is less likely as not caused by his [congestive heart failure]; there is evidence of some renal dysfunction. 

Additional opinion was obtained in May 2012.  The examiner stated that given the multiple medical co-morbidities, METs level was unable to be determined.  She noted that his April 2011 echocardiogram revealed a normal ejection fraction of 65 percent with normal left ventricular size and systolic function.  She further stated that "as cardiac size and function are normal, it is less likely than not that any affect on his METs would not be due to cardiac function."  The congestive heart failure was compensated and would yield mild symptoms and slight limitations during ordinary activity.  

In June 2012, the examiner provided an additional opinion, indicating that based on cardiac function, METs would be 11.  She further stated:

To clarify, prior notes had a double negative.  This is in error.  The opinion should read: As cardiac size and function are normal, it is less likely than not that any affect on his METS would be due to cardiac function.  

On review, the Board finds that the requirements for a 10 percent evaluation are met.  The April 2011 examination indicates that continuous medication was needed for heart disease.  The Board notes it is unclear when the need for continuous medication began.  The Veteran reported that he was prescribed lasix at the time of his initial heart failure diagnosis.  Review of medical records shows the Veteran has been prescribed medications which are used to treat both congestive heart failure and hypertension.  A June 2004 VA record indicates that the Veteran was suffering from increased weight, shortness of breath and edema with a history of congestive heart failure and was restarted on a diuretic.  VA record dated in February 2005 notes that outside medications included enalapril (vasotec).  In April 2006, the Veteran was given some metolazone for a few days then backing off to as needed use.  In May 2006, the Veteran asked his primary care provider to order metolazone.  Subsequent records confirm the Veteran was on metolazone for swelling in his legs.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent evaluation for congestive heart failure are met.  

The criteria for an evaluation greater than 10 percent for congestive heart failure, are not met.  In making this determination, the Board acknowledges the April 2011 notation that congestive heart failure is chronic.  On review, it is unclear whether this was reported by the Veteran as part of his history or a medical statement by the examiner.  Regardless, medical evidence shows that the Veteran suffered an acute episode of congestive heart failure in 2002 and any current congestive heart failure is well compensated.  A finding of chronic congestive heart failure is not supported by objective evidence.  That is, cardiac size and function are reported as normal.  

Evidence of record also does not show that the Veteran's congestive heart failure is manifested by cardiac hypertrophy or dilatation; or, a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  The Board has considered the medical evidence estimating a low METs level.  As set forth, however, the significantly reduced level of activity has not been related to his congestive heart failure.  

At no time during the appeal period has the Veteran's congestive heart failure been more than 10 percent disabling and staged ratings are not warranted.  See Fenderson.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.   

Evidence of record does not suggest that the Veteran is unable to secure or follow a substantially gainful occupation due to this service-connected disability and as such, the Board does not find that this appeal raises a request for a total disability rating due to individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial 10 percent evaluation, and no more, for congestive heart failure is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


